Case:\ 1:18-Cv-05241 Document #: 20 Filed: 10/23/18 Page 1 of 1 Page|D #:155

IN THE UNITEI) STATES DlSTRlCT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

ABLE HOME HEAL'I`H, LLC,
on behalf of plaintiff and
the class members defined lrerein,

Plaintiff, 18 C 5241

VS.

GOLDEN TOUCH STAFFING, LLC,
and JOHN DOES l-l(),

\_/`\_/\_/\-/\-/\_/\_/‘-_/\_/\_/\./\~./

Defendants.
ORDER ENTERING DEFAULT JUDGMENT

This matter coming to he heard on prove-up hearing on damages and costs in support of
Plaintiff’s Motion for Entry of Default, all parties having notice and the Court being fully advised
in its premises, IT IS HEREBY ORDERED:

Default judgment is entered against Defendant Golden Toucli Stafiing, LLC, and in
Plaintiff Able Home Health, LLC’s favor, in tire amount of $3,0()0.00 for Plaintiff in statutory
damages, plus $3,648.75 in attorney’s fees and $465.00 in costs of suit.

Defendant Golden Touch Staffing, LLC., is enjoined from further sending unsolicited

 
   
     

\
facsimile advertisements in the state of lllinois to Plaii " f Able Ho/i‘ne l-Iealth, LLC.
j

Plaintiff’s individual claims against John oes i-lO are dismissed Without prejudice and

/
Procedure 41"`.

ii MM

\&ui»t‘ed\‘$iaigs] District Judge

Without costs, pursuant to Federai Rule of Civ'

Dated: / 9'/23 /:;5

 

